Citation Nr: 0208518	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-45 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a dental condition 
due to dental trauma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to March 
1985.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of March 
1996 from the Department of Veterans Affairs (VA) San Juan, 
Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran does not currently have any left ankle 
disability resulting from the reported left ankle injury 
which occurred during active military service.

2.  The veteran does not have a dental condition that was 
caused by any trauma during service.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).

2.  A dental condition due to service trauma was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case supplemental statement of the case and an April 2002 
letter from the RO informed the veteran of the requirements 
needed to substantiate his claim.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
service medical records.  The service dental records may be 
incomplete with the available documents showing no treatment 
prior to 1982.  In response to a request by the RO, the 
National Personnel Records Center in December 1999 indicated 
that no additional dental records were on file.  As such, the 
Board finds that any additional development in this area 
would not be productive.  The post service medical records 
identified by the veteran have been obtained.  The veteran 
has not cited any records of relevant VA or private treatment 
in addition to those that have already been obtained and 
associated with the claims folder, and he has been accorded 
recent VA examination pertaining to his claimed left ankle 
disability.  
 
In this case, although the veteran has not been afforded a VA 
dental examination in connection with his dental claim, as 
will be subsequently explained, the Board finds that such a 
VA dental examination is not necessary.  Under the VCAA, the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 66 Fed. Reg. 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  Consequently, the Board finds that the 
requirements of the VCAA and its implementing regulations 
have been met by VA.  As such, the Board may proceed with its 
adjudication of the veteran's appeal.  

I.  Factual Background

The service entrance examination showed no missing teeth.  
The service medical records show that the veteran was seen at 
the dispensary in March 1978 for a head laceration caused by 
a fist.  No reference was made to an injury to the mouth. 

The veteran was seen in October 1983 for an injury to the 
left foot while playing basketball, with complaints of 
increased pain and swelling in the foot.  The report of X-ray 
examination at that time made no findings of any fracture, 
and only noted an anomalous lateral talo-calcaneal joint 
believed to be probably insignificant.  The examiner at that 
time noted that this appeared to be a congenital defect or 
anomaly, not related to the current sprain.  He was placed in 
a splint.  The assessment was that the veteran had a left 
ankle sprain grade II - III.  During a follow-up several days 
later in October 1983 the swelling had substantially 
decreased and he was placed in a short leg cast.  The cast 
was removed about one month later in November 1983 when the 
assessment was status post grade II - III ankle sprain.  When 
seen in January 1984, the left ankle sprain was much 
improved, with minimal pain and no swelling.  There was 
minimal lateral tenderness and good motion and sensory 
function.  The report indicates that the plan was to return 
to regular activity.  The service medical records show 
treatment for low back pain radiating in to the left leg.  
The veteran received a medical discharged for low back pain.

An October 1984 examination conducted in conjunction with a 
physical evaluation board clinically evaluated the lower 
extremities and feet as normal.

Dental records from 1982 to March 1984 contains dental charts 
showing that the veteran was missing teeth numbers 1, 14, 19, 
30 and 32, and that he had a number of other diseased or non-
vital teeth.  The report of an October 1984 medical 
evaluation board examination also shows that he was missing 
teeth numbers 1, 14, 19, 30 and 32; and his mouth was normal 
on clinical evaluation.  That report also shows that 
evaluation of the lower extremities was normal.  He was seen 
on December 6, 1984 for urgent treatment for tooth number 9.  
An examination showed that teeth numbered 1, 14, 19, 30 and 
32 were absent.  It was remarked that the treatment was 
routine.  There was sensitivity in the upper anterior teeth.  
Service medical and dental records show no complaint or 
finding relative to dental trauma.  An examination conducted 
on December 7, 1984 showed that teeth numbered 6, 9, 10, and 
11 were within normal limits.

Post service, VA medical records dated from 1985 to 1994 
include records of treatment and examinations not referable 
to the two claimed disabilities that are the subject of this 
decision.  Private dental records in April 1995 show that the 
veteran had had history of symptoms and root canal therapy 
during service, and recently had a flare-up with severe 
swelling.  The veteran had severe swelling associated with 
tooth number 9, intraoral swelling and pain to pressure.  A 
root canal was recommended.  

A VA orthopedic examination was conducted in February 1996.  
At that time the veteran reported that he had a left ankle 
eversion while playing basketball in October 1983.  X-rays 
showed no fracture.  He was prescribed a posterior splint 
with immobilization for three months, crutches, and a 
profile.  The veteran complained of occasional pain on the 
lateral aspect of the left ankle and occasional swelling, 
which worsened on walking a lot.  

The examination showed no swelling, deformities, crepitus, or 
muscle atrophy.  The veteran had tenderness to palpation on 
the lateral malleolus.  He had normal muscle strength of all 
muscles of the left ankle and could rise on toes and heels 
without problems; and could squat, and do supination and 
pronation with both feet.  He had a bilateral hallux valgus 
deformity, more pronounced on the right foot.  He had a 
normal gait cycle.  X-ray examination showed normal findings.  
The diagnosis was residuals, left ankle sprain.  

A private dental case report dated in February 1997 shows 
that dental radiographs revealed radiolucent periapical 
lesion of tooth #9.  The report contains a diagnosis of 
pulpal necrosis.  The report noted that oral examination in 
December 1995 revealed amalgam restoration of teeth numbered 
4 and 29.  The report noted that treatment was performed on 
teeth numbered 4, 29, 9 and 8.

During a February 2001 VA orthopedic examination the veteran 
complained of occasional aching pain in his left ankle.  He 
denied having constant left ankle pain or locking or giving 
away of the ankle.  He reported that he used an ankle brace 
for exercises such as walking, and had no episodes of 
dislocation or recurrent subluxation.  On examination, range 
of motion findings included dorsiflexion to 10 degrees; 
plantar flexion to 45 degrees; inversion to 20 degrees and 
eversion to 10 degrees.  The examination report indicated 
that there was no pain on motion.  The report noted that X-
ray examination revealed an irregularity along the lateral 
aspect of the talus, probably representing post-traumatic 
changes.  The diagnosis was residual left ankle sprain.

In a January 2002 addendum to the February 2001 VA orthopedic 
examination, the examiner stated that he had again reviewed 
the claims folder as well as the report of the February 2001 
VA orthopedic examination.  The examiner noted that no left 
ankle disability was found during the February 2001 
examination, and that therefore, it was not likely that a 
disability was related to inservice injury since none was 
found today.  The examiner noted that service medical records 
documented a left ankle grade II-III sprain in October 1983, 
but that on physical examination in February 2001, the 
veteran was found to have no ligamentous instability and a 
normal range of motion.  The examiner stated that X-ray 
findings of an irregularity along the lateral aspect of talus 
representing post-traumatic changes could be associated to 
grade II-III ankle sprain documented in service medical 
records, but just because there was an X-ray irregularity did 
not mean there was a disability.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran is qualified to report his symptoms and injuries.  
He does not have the medical training or expertise necessary 
to render medical findings or opinions. Moray v. Brown, 5 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

A.  Left Ankle Disorder

The service medical records show that in October 1983 the 
veteran injured his left ankle, which at that time resulted 
in a diagnosis of left ankle sprain grade II - III.  However, 
x-rays showed no fracture.  Additionally the October 1984 
examination showed no pertinent abnormality.  Additionally, 
the first post service reference to a left ankle disability 
was the veteran's current claim, many years after service.  
Furthermore, in a January 2002 addendum to the February 2001 
VA examination, which included a review of x-ray report of 
the left ankle, the VA examiner indicated that the veteran 
had no current left ankle disability.  Without current 
medical confirmation of a left ankle disability, it is the 
judgment of the Board that the preponderance of the evidence 
is against the appellant's claim. 

B. Dental Trauma 

The service medical and available service dental records 
contain no evidence of dental trauma.  When evaluated at the 
dental clinic in December 1984 teeth numbered 6, 9, 10, and 
11 were within normal limits.  Although the service cental 
records show that several teeth were absent, there is no 
indication that their absence was associated with dental 
trauma.  The private dental records dated in 1995 and 1997 
show treatment for teeth numbered 4, 8, 9, and 29.  However, 
these records contain no finding referencing inservice dental 
trauma.  Accordingly, the Board finds that the preponderance 
of the evidence is against this claim for service connection 
for dental trauma.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a dental condition due 
to dental trauma is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

